I concur in the majority opinion. Section 8267, Revised Codes, was enacted in 1913 with the manifest purpose of clearing the records of stale mortgages. The purpose was somewhat defeated by subsequent holdings of this court limiting the effect of the provision for renewal as against certain parties, all as shown by the cases cited in the annotations appearing after the section in the Revised Codes.
Some confusion arose by reason of the existence of section 8264, which provides for the extension of mortgages by the parties. After the decision in the case of Reed v.Richardson, *Page 379 94 Mont. 34, 20 P.2d 1054, in 1933, the legislature amended section 8267 in an endeavor to make the provisions for renewal, and the effect of failure to renew, more explicit and certain. That amendment omitted certain of the wording of the old section and substituted new wording. The old provision was: "Every mortgage of real property made, acknowledged, and recorded as provided by the laws of this state, is thereupon good and validas against the creditors of the mortgagor or owner of the landmortgaged, or subsequent purchasers or encumbrancers, from the time it is so recorded until eight years after the maturity of the entire debt or obligation secured thereby, and no longer," unless renewed, etc. The new provision reads as follows: "Every mortgage * * * made, acknowledged, and recorded, as provided by the laws of this state, shall be good as against all from thetime it is so recorded until eight years after the maturity of the entire debt or obligation secured thereby and no longer," unless renewed, etc.
It is beyond question that the legislature intended to make the provision more comprehensive and inclusive. As amended, the section does not do violence to section 8264, supra. The two sections are in pari materia. If no action is taken under 8264, then a mortgage must be renewed under 8267 within eight years from the original due date, but if an extension is made and recorded under 8264 in accordance with the terms thereof, the time of the maturity of the debt secured having been extended and moved forward, necessity for renewal under 8267 is automatically deferred and moved forward until eight years from the new due date. So it must be understood that the two sections are not in conflict at all.
It is argued that the renewal extension under section 8264 might be good as between the parties without recording. This we do not need to decide here; but certainly an unrecorded extension could not avail to charge anyone other than the parties with notice thereof. Here the controversy does not occur between the parties, or was not, in actual result, between the original *Page 380 
parties, as the majority opinion points out. Therefore, the result reached in that opinion is obviously correct.